          Case 5:20-cv-00775-JD Document 14 Filed 12/28/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JEFFEREY JONES,                              )
                                             )
                     Plaintiff,              )
                                             )
v.                                           )           Case No. CIV-20-00775-JD
                                             )
JEFFREY CONE and RICHARD                     )
FRANKLIN,                                    )
                                             )
                     Defendants.             )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is Judge Suzanne Mitchell’s Report and Recommendation [Doc.

No. 10] recommending that Plaintiff’s amended Application to Proceed in District Court

Without Prepaying Fees or Costs [Doc. No. 5] be granted in part and denied in part.

Judge Mitchell advised Plaintiff of his right to file an objection to the Report and

Recommendation with the Clerk of Court by November 2, 2020, and that failure to timely

object to the Report and Recommendation waives the right to appellate review of both

factual and legal issues contained in the Report and Recommendation. [Doc. No. 10 at 6].

See also 28 U.S.C. § 636.

       The record reflects that no objection to the Report and Recommendation has been

filed by the deadline, and no extension of time to object has been requested. See Moore v.

United States, 950 F.2d 656, 659 (10th Cir. 1991) (explaining that the Tenth Circuit’s

“firm waiver rule” “provides that the failure to make timely objection to the magistrate[

judge’s] findings or recommendations waives appellate review of both factual and legal

questions”).
           Case 5:20-cv-00775-JD Document 14 Filed 12/28/20 Page 2 of 3



       The Report and Recommendation recommends that Plaintiff pay $50.00 (fifty

dollars and no/100) per month toward the filing fee. [Doc. No. 10 at 5]. Plaintiff states

that he can pay $50.00 (fifty dollars and no/100) per month toward the filing fee. [Doc.

No. 5 at 8], meaning that not only has Plaintiff not filed a timely objection to the Report

and Recommendation, but he also does not appear to oppose its conclusion.1

       The Court therefore ADOPTS the Report and Recommendation [Doc. No. 10] in

its entirety for the reasons stated therein. Plaintiff’s amended Application to Proceed in

District Court Without Prepaying Fees or Costs [Doc. No. 5] is GRANTED IN PART

and DENIED IN PART. Plaintiff is ORDERED to make a $50.00 (fifty dollars and

no/100) payment to the Clerk of Court by February 1, 2021, and thereafter shall pay

$50.00 (fifty dollars and no/100) on or before the first day of each month until the full

$400.00 (four hundred dollars and no/100) in fees is paid in full.2 The Clerk of Court

shall not issue process until at least $100.00 (one hundred dollars and no/100) has been

paid toward the filing fees in this matter.

       Plaintiff is warned that failure to comply with this Order or the required payment

schedule may result in this case being dismissed without prejudice, which in certain

circumstances may operate as a with prejudice dismissal as to certain claims or

defendants.
       1
        The Court notes that attempts to serve Mr. Jones with the Court’s orders at Mr.
Jones’s address of record have failed. [See Doc. Nos. 11–13]. Plaintiff is responsible for
notifying the Court of any change of address and “[p]apers sent by the court will be
deemed delivered if sent to the last known address given to the court.” LCvR5.4(a).
       2
          Plaintiff’s [Doc. No. 5] supplements or amends [Doc. No. 2]. See Report and
Recommendation [Doc. No. 10] at n.1. Accordingly, the Court has considered the two
filings together, and this Order resolves both [Doc. No. 2] and [Doc. No. 5].

                                              2
  Case 5:20-cv-00775-JD Document 14 Filed 12/28/20 Page 3 of 3



IT IS SO ORDERED this 28th day of December 2020.




                                3
